Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, 2006 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 0 - 24024 VENTURE FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Washington 91-1277503 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) Principal Executive Offices 721 College St. S.E., P.O. Box 3800, Lacey, WA 98509 Registrant's telephone number, including area code (360) 459-1100 Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES X NO Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Secti on 15(d) of the Act. YES X NO Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 5(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requir eme nts for the past 90 days. X YES NO Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this form 10-K [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer _ X_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the A ct). YES X NO There is no active trading market for the Registrants voting common equity. The Registrants voting common stock is not listed on any exchange or quoted on NASDAQ or on the OTCBB, or traded or quoted in any market. The aggregate value of the voting common equity held by non-affiliates as of June 30, 2006 (the last business day of the most recent second quarter), was $119,194,983 based solely on trades between private purchasers and sellers that are reported to the Registrant. The number of shares of no par value Common Stock outstanding as of March 14, 2007, was 7,194,171. DOCUMENTS INCORPORATED BY REFERENCE Portions of the proxy statement (the Proxy Statement) for use in connection with the Annual Meeting of Shareholders to be held on May 3, 2007, are incorporated by reference into Part III of this Annual Report on Form 10-K. 1 Venture Financial Group, Inc. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2006 TABLE OF CONTENTS PART I ITEM 1. BUSINESS Page General 3 Competition 4 Market Area 5 Employees 5 Supervision and Regulation 5 ITEM 1A. RISK FACTORS 11 ITEM 1B. UNRESOLVED STAFF COMMENTS 12 ITEM 2. PROPERTIES 12 ITEM 3. LEGAL PROCEEDINGS 13 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 PART II ITEM 5. MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS 14 AND ISSUER PURCHASES OF EQUITY SECURITIES ITEM 6. SELECTED FINANCIAL DATA 18 ITEM 7. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 19 Critical Accounting Estimates and Policies 19 Performance Overview 19 Results of Operations 20 Liquidity and Financial Condition 25 Capital Resources 35 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 35 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 37 Report of Independent Auditors 37 Financial Statements 38 Notes to Financial Statements 45 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 90 ITEM 9A. CONTROLS AND PROCEDURES 90 ITEM 9B. OTHER INFORMATION 90 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 90 ITEM 11. EXECUTIVE COMPENSATION 90 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 90 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 91 ITEM 14 PRINCIPAL ACCOUNTING FEES AND SERVICES 91 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 91 Signatures 92 Exhibit Index 93 2 PART I ITEM 1 - BUSINESS General Venture Financial Group, Inc. ("VFG" or the Company), formerly known as First Community Financial Group, Inc., was incorporated under the laws of the State of Washington in November 1983 as First Community Bancorp, Inc. and is a registered bank holding company. The Company changed its name to First Community Financial Group, Inc. in July 1992 and again in May 2003 to Venture Financial Group, Inc. In 1984, pursuant to a plan of reorganization, VFG acquired the stock of First Community Bank of Washington, and in May 2003 the bank changed its name to Venture Bank (VB or Bank). The Bank, organized in 1979, is a Washington state-chartered banking corporation. The principal offices of VFG and Venture Bank are located in Lacey, Washington. References to we, us, or our refer to VFG. Client Services Venture Bank provides a full range of deposit, lending, and other banking services including: Checking, savings, money market, and time deposit accounts, Commercial real estate loans and business loans, Residential real estate loans and consumer installment loans, Electronic banking via remote deposit capture, ATMs, Internet, and telephone, Safe deposit facilities and internet cafes. Venture Wealth Management (VWM), a wholly owned subsidiary of Venture Bank, offers a broad range of investment services to our consumer and commercial customers, including retirement and estate planning, profit sharing plans and the sale of non-deposit investment products. Growth and Expansion The Company expanded solely through internal growth until 1993 when it began a series of acquisitions to more rapidly expand its market area and to achieve greater economies of scale. Acquisition Year Completed Citizens First Bank Northwest Community Bank Prairie Security Bank Wells Fargo Bank - Four Financial Centers Harbor Bank, N.A. Washington Commercial Bancorp (Redmond National Bank) In addition to growth by acquisition, during the past five years we have opened or commenced construction on financial centers and administrative offices in the following areas in western Washington: South Hill: Puyallup (financial center opened 2003, relocation of Meridian-Puyallup) Kent (financial center opened 2004) Lakewood (financial center opened 2005) Hawks Prairie (financial center commenced construction 2006) DuPont (financial center and administrative offices commenced construction 2006) In March 2004, the Bank acquired Washington Asset Management Tacoma, LLC, a financial services and wealth management company. The acquired firm was consolidated with the Banks existing Investment Services Department and Venture Wealth Management, a wholly owned subsidiary of Venture Bank, was formed. Venture Wealth Management is headquartered in the Olympia Downtown financial center of the Bank. Please see Note 2 Disposition and Acquisitions in the Companys consolidated financial statements for a more complete description of this transaction. 3 In October 2004, the Bank sold seven of its financial centers. These financial centers were located in Grays Harbor (Aberdeen, Elma, Montesano, and Hoquiam), Lewis (Toledo, Winlock) and Thurston (Panorama City) Counties. We sold $88.0 million in deposits and $1.8 million in real estate, furniture and fixtures, and realized a $3.5 million gain, net of tax and previously recorded goodwill with respect to the sold financial centers. Please see Note 2 Disposition and Acquisitions in the Companys consolidated financial statements for a more complete description of this transaction. In September 2005, the Bank completed its merger with Washington Commercial Bancorp, the holding company of Redmond National Bank. The merger added two additional King County financial centers located in the Redmond area. Please see Note 2  Disposition and Acquisitions in the Companys consolidated financial statements for a more complete description of this transaction. Small Loan Segment From November 2000 until July 2005, the Bank offered small loans (commonly known as Payday Loans) to customers in Alabama and Arkansas through Marketing and Servicing Agreements with Advance America. Advance America acted as the Banks agent in marketing and collecting these loans. On March 2, 2005, the Federal Deposit Insurance Corporation ("FDIC"), our primary regulator, issued revised payday lending guidelines. The Company determined that compliance with this guidance would have a negative impact on service to customers and on earnings to the point where the Company decided to discontinue its small loan activity in 2005. Financial highlights on this segment of the Company are found in Managements Discussion & Analysis of Financial Condition and Results of Operations and Note 21-Business Segment Information to the Companys consolidated financial statements. Competition Commercial banking in the state of Washington is highly competitive with respect to providing banking services, including making loans and attracting deposits. The Bank competes with other commercial banks, as well as with savings and loan associations, savings banks, credit unions, mortgage companies, investment banks, insurance companies, securities brokerages, and other financial institutions. Banking in Washington is significantly affected by several large banking institutions, including U.S. Bank, Wells Fargo Bank, Bank of America, Key Bank, and Washington Mutual Bank, which together account for a majority of the total commercial and savings bank deposits in Washington. These competitors have significantly greater financial resources and offer a greater number of branch locations (with statewide networks), higher lending limits, and a variety of services not offered by the Bank. The Bank has positioned itself successfully as a regional alternative to banking conglomerates that may be perceived by customers or potential customers, as impersonal, out-of-touch with the community, or simply not interested in providing banking services to some of the Banks target customers. Over the past few years, numerous community banks have been formed or moved into the Banks market areas and have developed a similar focus. This growing number of similar banks and an increased focus by larger institutions on the Banks market segments in response to declining market perception or market share has led to intensified competition. The adoption of the Gramm-Leach-Bliley Act of 1999 intensified competition in the banking industry. The Act eliminated many of the barriers to affiliation among providers of various types of financial services and permits business combinations among banks, insurance companies, securities and brokerage firms, and other financial service providers. This has led to increased competition in both the market for providing financial services and in the market for acquisitions in which the Bank also participates. For additional information, see Business  Supervision and Regulation  Financial Services Modernization. In general, the financial services industry has experienced widespread consolidation over the last decade. It is anticipated that consolidation among financial institutions in the Companys market area will continue. Other financial institutions, many with substantially greater resources, compete in the acquisition market against the Bank. Some of these institutions have greater access to capital markets, larger cash reserves and a more liquid currency. Additionally, the rapid adoption of financial services through the Internet has reduced the barrier to entry by financial services providers physically located outside the Banks market area. Although the Bank has been able to compete effectively in the financial services markets to date, there can be no assurance that it will be able to continue to do so in the future. 4 Market Area The Bank engages in general banking business through 17 financial centers in Thurston, Lewis, Pierce, and King Counties in Washington State. All four counties experienced economic growth in 2006. Thurston County Construction activity, including single and multi-family, along with commercial projects, continued to push property values upward in Thurston County, the result of the general population growth in this region, plus the affordability of this market compared to Pierce and King Counties. Thurston Countys principal industries include government, with the state capitol in Olympia, and shipping though the Port of Olympia. The Port of Olympia reported increased shipping activity in 2006. Several national retailers have opened stores and related warehouse distribution centers in the County including Home Depot and Target. Pierce County Pierce County continued to experience solid economic growth, with the real estate market remaining very active for both single- and multi-family construction activities, along with steady demand for commercial projects. The City of Tacoma saw continued revitalization of the downtown corridor including development of a new convention center, hotel, and numerous condominium projects. Additionally, the University of Washington-Tacoma, located in the heart of the city, continued to grow. Tacoma continued to benefit from the robust Port, plus the positive impacts of a growing military presence, at the Fort Lewis and McChord military bases. King County For 2006, the number of home sales in King County showed a slight slowing, while overall demand and activity remained solid, with values continuing to increase by double-digits. King County is well diversified with a strong industrial, transportation, and service industry base. The Port of Seattle, which includes Seattle-Tacoma International airport, maintained a high level of activity throughout the year, and the area continued to benefit from the presence of corporate headquarters for Costco, Microsoft, Weyerhaeuser, and Starbucks. Lewis County Lewis County experienced a moderate level of economic growth in 2006, with the residential real estate market benefiting by the countys proximity to Thurston and Pierce counties to the north, and Clark County, along with Portland, Oregon, to the south. Land and housing costs in the more populous adjacent counties makes Lewis County an attractive alternative. While overall employment growth remains slow, it is steady, and there have been recent announcements of industrial expansion in the county that will result in further employment growth. Employees VFG and its subsidiaries employed a total of 250 employees, consisting of 217 full time and 33 part time employees at December 31, 2006. A number of benefit programs are available to eligible employees, including group medical, dental and vision plans, paid time off (PTO), short-term disability, group term life insurance, an Employee Stock Ownership Plan (ESOP) and an Employee Stock Ownership Plan with 401(k) provisions (KSOP), deferred compensation plans, a stock incentive plan, a Company performance-based incentive plan, and other team and individual incentives. Employees are not represented by a union organization or other collective bargaining group, and we consider our relationship with employees to be very good. Supervision and Regulation Bank holding companies, such as VFG, and banks, such as Venture Bank and its subsidiary, VWM are extensively regulated under federal and state law. The discussion below describes and summarizes some of the myriad of applicable statutes and regulations and is qualified in its entirety by reference to the particular statute or regulation. Changes in applicable laws or regulations may have a material effect on VFGs business and prospects. The Bank and VWMs operations may also be affected by changes in the policies of banking and other government regulators. The nature or extent of the possible future effects on business and earnings of changes in fiscal or monetary policies, or new federal or state laws and regulations cannot be accurately predicted. 5 Significant Changes in Banking Laws and Regulations Sarbanes-Oxley Act of 2002 . On July 30, 2002, the President signed into law the Sarbanes-Oxley Act of 2002 (the Act) to address corporate and accounting fraud. The Act: requires chief executive officers and chief financial officers to certify to the accuracy of periodic reports filed with the Securities and Exchange Commission (the SEC); imposes new disclosure requirements regarding internal controls, off-balance-sheet transactions, and pro forma (non-GAAP) disclosures; accelerates the time frame for reporting of insider transactions and periodic disclosures by public companies; and requires additional disclosures regarding codes of ethics for senior financial officers, shareholder communication procedures, director nomination procedures, and audit committees. To deter wrongdoing, the Act: subjects bonuses issued to top executives to disgorgement if a restatement of a company's financial statements was due to corporate misconduct; prohibits an officer or director from misleading or coercing an auditor; prohibits insider trades during pension fund blackout periods; imposes new criminal penalties for fraud and other wrongful acts; and extends the period during which certain securities fraud lawsuits can be brought against a company or its officers. As an SEC reporting company, we are subject to the Acts requirements. The SEC continues to adopt and refine regulations implemented pursuant to the Act. We continue to comply with the Act and related rules and regulations issued by the SEC and expect that SEC regulations that are not currently applicable to us will become applicable in the future. At the present time the Company anticipates that it will incur additional expense as a result of the Act, but we do not expect that such compliance will have a material impact on business. Federal Bank Holding Company Regulation General . The Company is a bank holding company as defined in the Bank Holding Company Act of 1956, as amended, and is therefore subject to regulation, supervision and examination by the Federal Reserve. In general, the Bank Holding Company Act limits the business of bank holding companies to owning or controlling banks and engaging in other activities closely related to banking. The Company must also file reports and provide additional information to the Federal Reserve. Under the Financial Services Modernization Act of 1999, a bank holding company may apply to the Federal Reserve to become a financial holding company, and thereby engage (directly or through a subsidiary) in certain expanded activities deemed financial in nature, such as securities brokerage and insurance underwriting. We have not applied to become a financial holding company. Holding Company Bank Ownership . The Bank Holding Company Act requires every bank holding company to obtain the prior approval of the Federal Reserve before merging with another institution or acquiring ownership or control of more than 5% of the voting shares or substantially all of the assets of another bank or bank holding company. Holding Company Control of Non-Banks . With some exceptions, the Bank Holding Company Act also prohibits a bank holding company from acquiring or retaining direct or indirect ownership or control of more than 5% of the voting shares of any company which is not a bank or bank holding company, or from engaging directly or indirectly in activities other than those of banking, managing or controlling banks or providing services for its subsidiaries. The principal exceptions to these prohibitions involve certain non-bank activities which, by statute or by Federal Reserve regulation or order, have been identified as activities closely related to the business of banking or of managing or controlling banks. 6 Transactions with Affiliates . Subsidiary banks of a bank holding company are subject to restrictions imposed by the Federal Reserve Act on extensions of credit to the holding company or its subsidiaries, on investments in their securities, and on the use of their securities as collateral for loans to any borrower. These regulations and restrictions may limit the Companys ability to obtain funds from the Bank for its cash needs, including funds for payment of dividends, interest, and other operational expenses. Tying Arrangements . The Company is prohibited from engaging in certain tying arrangements in connection with any extension of credit, sale or lease of property or furnishing of services. For example, with certain exceptions, neither the Company nor its subsidiaries may condition an extension of credit to a customer on either a requirement that the customer obtain additional services provided by the Company or an agreement by the customer to refrain from obtaining services from a competitor. Support of Subsidiary Banks . Under Federal Reserve policy, the Company is expected to act as a source of financial and managerial strength to the Bank. This means that the Company is required to commit, as necessary, resources to support the Bank. Any capital loans a bank holding company makes to its subsidiary banks are subordinate to deposits and to certain other indebtedness of those subsidiary banks. Federal and State Regulation of Venture Bank General . The Bank is a Washington chartered commercial bank with deposits insured by the FDIC. As a result, the Bank is subject to supervision and regulation by the Washington Department of Financial Institutions, Division of Banks and the FDIC. These agencies have the authority to prohibit banks from engaging in what they believe constitute unsafe or unsound banking practices. Lending Limits . Washington State banking law generally limits the amount of funds that a bank may lend to a single borrower to 20% of the banks capital and surplus. Community Reinvestment . The Community Reinvestment Act requires that, in connection with examinations of financial institutions within their jurisdiction, the FDIC evaluate the record of the financial institution in meeting the credit needs of its local communities, including low and moderate income neighborhoods, consistent with the safe and sound operation of the institution. These factors are also considered in evaluating mergers, acquisitions, and applications to open new financial centers. Insider Credit Transactions . Banks are also subject to certain restrictions imposed by the Federal Reserve Act on extensions of credit to executive officers, directors, principal shareholders or any related interests of such persons. Extensions of credit must be made on substantially the same terms as comparable transactions with other customers and must not involve more than the normal risk of repayment or present other unfavorable features. Banks are also subject to certain lending limits and restrictions on overdrafts to insiders. A violation of these restrictions may result in the assessment of substantial civil monetary penalties, the imposition of a cease and desist order, and other regulatory sanctions. Regulation of Management . Federal law sets forth circumstances under which officers or directors of a bank may be removed by the institution's federal supervisory agency. Federal law also prohibits management personnel of a bank from serving as a director or in a management position of another financial institution whose assets exceed a specified amount or which has an office within a specified geographic area. Safety and Soundness Standards . Federal law imposes upon banks certain non-capital safety and soundness standards. These standards cover, among other things, internal controls, information systems, internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth, compensation and benefits. Additional standards apply to asset quality, earnings and stock valuation. An institution that fails to meet these standards must develop a plan acceptable to its regulators, specifying the steps that the institution will take to meet the standards. Failure to submit or implement such a plan may subject the institution to regulatory sanctions. 7 Interstate Banking and Branching The Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 (Interstate Act) permits nationwide interstate banking and branching under certain circumstances. This legislation generally authorizes interstate branching and relaxes federal restrictions on interstate banking. Currently, bank holding companies may purchase banks in any state, and states may not prohibit these purchases. Additionally, banks are permitted to merge with banks in other states, as long as the home state of neither merging bank has opted out under the legislation. The Interstate Act requires regulators to consult with community organizations before permitting an interstate institution to close a branch in a low-income area. FDIC regulations prohibit banks from using their interstate branches primarily for deposit production. The FDIC has implemented a loan-to-deposit ratio screen to ensure compliance with this prohibition. Washington enacted "opting in" legislation in accordance with the Interstate Act, allowing banks to engage in interstate merger transactions, subject to certain "aging" requirements. Washington restricts an out-of-state bank from opening de novo branches. However, once an out-of-state bank has acquired a bank within the state, either through merger or acquisition of all or substantially all of the bank's assets, the out-of-state bank may open additional branches within the state. We do not have the authority to open de novo branches in any state other than Washington. Deposit Insurance The Banks deposits are currently insured to a maximum of $100 thousand per depositor through the Bank Insurance Fund administered by the FDIC. For the first time in 25 years, Congress in 2006 raised the limit on federal deposit insurance coverage. However, the higher insurance limit (as high as $250 thousand) only applies to certain kinds of retirement accounts. The Bank is required to pay deposit insurance premiums, which are assessed semiannually and paid quarterly. The premium amount is based upon a risk classification system established by the FDIC. Banks with higher levels of capital and a low degree of supervisory concern are assessed lower premiums than banks with lower levels of capital or a higher degree of supervisory concern. The Bank qualifies for the lowest premium level, and currently pays only the statutory minimum rate. The FDIC is also empowered to make special assessments on insured depository institutions in amounts determined by the FDIC to be necessary to give it adequate assessment income to repay amounts borrowed from the U.S.
